NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


           CHERYL MARIE MCCOY, et al., Plaintiffs/Appellants,

                                         v.

                    LESLIE JOHNSON, Defendant/Appellee.

                              No. 1 CA-CV 21-0676
                                FILED 12-8-2022


            Appeal from the Superior Court in Maricopa County
                           No. CV2020-010557
                 The Honorable Andrew J. Russell, Judge

                                   AFFIRMED


                                    COUNSEL

Jardine, Baker, Hickman & Houston, P.L.L.C., Phoenix
By Bradley R. Jardine, Michael Warzynski
Co-Counsel for Plaintiffs/Appellants

Elardo, Bragg, Rossi & Palumbo, P.C., Phoenix
By Venessa J. Bragg
Co-Counsel for Plaintiffs/Appellants

Brown Patent Law, Scottsdale
By Nathan Brown
Counsel for Defendant/Appellee
                       MCCOY, et al. v. JOHNSON
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Vice Chief Judge David B. Gass
joined.


B A I L E Y, Judge:

¶1           Plaintiffs Cheryl Marie McCoy (“Cher”), Marcianne Johnson
(“Marci”), and Melissa Wilson (Scovel) (“Melissa”) challenge the dismissal
of their defamation and false light invasion of privacy claims against
defendant Leslie Johnson (“Leslie”).1 We affirm.

                FACTS AND PROCEDURAL HISTORY

¶2             Plaintiffs appeal from the grant of a motion to dismiss for
failure to state a claim upon which relief can be granted. See Ariz. R. Civ.
P. (“Rule”) 12(b)(6).

¶3           The parties reside in a community known as Val Vista Lakes,
located in Gilbert, Arizona.2 Plaintiffs have all served on the Val Vista
Lakes Community Association Board (“the Board”). Melissa and Marci
were Board members before the regular November 2019 Board election,
with Melissa serving as president. Both were re-elected, and Marci was
chosen to serve as Board president. Although Cher was not on either the
pre- or post-November 2019 election Board, her husband Todd served on
both, and she previously served as Board president.

¶4            According to the complaint, after the November 2019 election,
Leslie (and other named defendants not parties to this appeal), “publish[ed]
increasingly defamatory statements aimed at . . . Plaintiffs.” Plaintiffs


1      Another defendant, James Rosebrough, was also an appellee in this
appeal, but was removed by order of this court after the parties filed a
stipulation to dismiss the appeal with prejudice as to him only.

2     Plaintiffs have previously advised this court that there are 2280
members in the community’s homeowners’ association (“HOA”). See
McCoy v. Hassen, 1 CA-CV 21-0524, 2022 WL 3754244, at *4, ¶ 22 n.6 (Ariz.
App. Aug. 30, 2022) (mem. decision).


                                     2
                        MCCOY, et al. v. JOHNSON
                          Decision of the Court

alleged that, before the election, Leslie wrote a social media post that
“inquired as to people’s religion, implying there was something related to
religious belief affecting their actions.”

¶5             Marci and Melissa were removed from the Board in a June
2020 recall election. Plaintiffs alleged that Leslie then (1) falsely claimed in
another social media post that several people were not included in selection
for the Board management committee because Board members affiliated
with The Church of Jesus Christ of Latter-Day Saints (“LDS”) selected LDS-
favored applicants, calling those applicants “LDS hand[-]picked”; and (2)
at an August 2020 Board meeting, while director Dustin Snow was
responding to a question, yelled, “Because you’re a MORMON, that’s why
you’re a damn . . . .”

¶6             Shortly after that August 2020 Board meeting, Plaintiffs sued
Leslie and numerous other defendants, alleging defamation, false light
invasion of privacy, intentional infliction of emotional distress, and private
nuisance.3 In response, several defendants, including Leslie, moved to
dismiss all claims against them under Rule 12(b)(6).

¶7              The superior court held oral argument on several of the
motions, but Leslie’s motion, which had been filed only two days earlier,
was not fully briefed at that time and was not argued. A few weeks later,
Plaintiffs filed a written response to her motion. Leslie did not file a reply.

¶8            Forty-five days after Plaintiffs’ response, the court granted
most of the motions before it, including Leslie’s. Concluding that Plaintiffs
were limited purpose public figures “by reason of their service on the
Board,” the court dismissed their defamation claims as to nearly all
defendants, including Leslie. The court also determined that the dismissed
defendants’ statements, as alleged in the complaint, were “statements of
opinion, not actionable as defamation.”

¶9           The court also dismissed Plaintiffs’ false light claims against
all defendants, concluding that limited purpose public figures cannot
“maintain a claim for false light invasion of privacy stemming from
statements related to the performance of their ‘public life or duties.’”
Additionally, the court dismissed Plaintiffs’ intentional infliction of
emotional distress claims against Leslie and most of the other defendants,


3      Plaintiffs also alleged violations of the Arizona Fair Housing Act, see
Ariz. Rev. Stat. (“A.R.S.”) §§ 41-1491 to -1491.37, but later conceded the
court could dismiss that claim, which is not at issue here.


                                       3
                        MCCOY, et al. v. JOHNSON
                          Decision of the Court

finding that their alleged statements fell “far short of ‘extreme and
outrageous’ conduct.”

¶10           As relevant to this appeal, the court entered a final Rule 54(b)
judgment dismissing Plaintiffs’ complaint against Leslie. We have
jurisdiction over this timely appeal under Article 6, Section 9, of the Arizona
Constitution and A.R.S. §§ 12-120.21(A)(1) and 12-2101(A)(1).

                               DISCUSSION

¶11             We review de novo the dismissal of a complaint under Rule
12(b)(6). CVS Pharm., Inc. v. Bostwick, 251 Ariz. 511, 516, ¶ 10 (2021). We
accept all well-pleaded facts as true and give Plaintiffs the benefit of all
inferences arising from them. Botma v. Huser, 202 Ariz. 14, 15, ¶ 2 (App.
2002). But courts should not speculate about facts that may entitle plaintiffs
to relief, see Cullen v. Auto-Owners Ins. Co., 218 Ariz. 417, 420, ¶ 14 (2008)
(citation omitted), nor should courts “accept as true allegations consisting
of conclusions of law, inferences or deductions that are not necessarily
implied by well-pleaded facts, unreasonable inferences or unsupported
conclusions from such facts, or legal conclusions alleged as facts,” Jeter v.
Mayo Clinic Ariz., 211 Ariz. 386, 389, ¶ 4 (App. 2005) (citations omitted).

¶12          We will affirm if Plaintiffs “’would not be entitled to relief
under any interpretation of the facts susceptible of proof’ as a matter of
law.” Mesnard v. Campagnolo, 251 Ariz. 244, 248, ¶ 11 (2021) (citations
omitted). And we may affirm if the dismissal is correct for any reason, even
one the superior court did not consider. Glaze v. Marcus, 151 Ariz. 538, 540
(App. 1986).

I.     Plaintiffs Do Not Show the Superior Court Failed to Consider Their
       Response to Leslie’s Motion.

¶13           Plaintiffs argue the superior court granted Leslie’s motion
without considering their response. Plaintiffs, however, filed their written
response more than a month before the court ruled on Leslie’s motion. The
ruling listed Leslie’s motion as one of several at issue and stated that the
court had “reviewed and considered” it “as well as Plaintiffs’ Responses to
same.” (Emphasis added). We therefore reject Plaintiffs’ contention.

II.    The Superior Court Did Not Err in Determining Plaintiffs Were
       Limited Purpose Public Figures.

¶14          Plaintiffs contend the superior court erred in finding they are
limited purpose public figures based on their Board service. A court may


                                      4
                        MCCOY, et al. v. JOHNSON
                          Decision of the Court

decide as a matter of law whether a person is a public figure. See Rosenblatt
v. Baer, 383 U.S. 75, 88 (1966).

¶15            Persons may be deemed public figures based on (1) their
positions, (2) their purposeful activity in thrusting themselves into matters
of public controversy, or (3) their close involvement with the resolution of
matters of public concern. Dombey v. Phoenix Newspapers, Inc., 150 Ariz. 476,
483 (1986) (citing Antwerp Diamond Exch. of Am., Inc. v. Better Bus. Bureau of
Maricopa Cnty., Inc., 130 Ariz. 523, 527 (1981)). But defining who is a public
figure is, as our supreme court has stated, “like trying to nail a jellyfish to
the wall.” Id. (quoting Rosanova v. Playboy Enters., Inc., 411 F. Supp. 440, 443
(S.D. Ga. 1976)). Some “may achieve such pervasive fame or notoriety that
[they] become[] a public figure for all purposes and in all contexts.” Gertz
v. Robert Welch, Inc., 418 U.S. 323, 351 (1974). Others, such as those active in
community and professional affairs, may become a public figure for a
limited range of issues by voluntarily injecting themselves or being drawn
into a particular public controversy, as we “look[] to the nature and extent
of an individual’s participation in the particular controversy giving rise to
the defamation.” Id. at 351-52.

¶16           Although Arizona courts have not addressed in a written
opinion the specific question presented here—whether board members in a
large homeowners’ association can be treated as limited purpose public
figures—several other courts have determined that they can. See, e.g.,
Cabrera v. Alam, 129 Cal. Rptr. 3d 74, 78 (Cal. Ct. App. 2011); Metge v. Cent.
Neighborhood Improvement Ass’n, 649 N.W.2d 488, 496 (Minn. Ct. App. 2002);
Gulrajaney v. Petricha, 885 A.2d 496, 504-05 (N.J. Super. Ct. App. Div. 2005);
Verna v. Links at Valleybrook Neighborhood Ass’n, 852 A.2d 202, 214 (N.J.
Super. Ct. App. Div. 2004); Martin v. Comm. for Honesty & Justice at Star
Valley Ranch, 101 P.3d 123, 125 (Wyo. 2004).

¶17            The superior court relied on one of these cases—Verna—in
reaching its conclusion.     There, the plaintiff, a candidate for the
homeowners’ association board of directors, alleged the association had
defamed him during a “candidate audit” in which it “advis[ed] unit owners
which of the candidates were members in ‘good standing.’” 852 A.2d at
205. The court determined that, by running for the board, the plaintiff had
“thrust himself into a spotlight which justified viewing him as a public
figure for the limited purpose of his candidacy.” Id. at 214. The court also
viewed the board member position as “essentially indistinguishable from a
member of a town’s governing body,” noting that the association board
“performs many quasi-municipal functions in order to provide the owners
with what they sought upon purchasing their townhouses—a stable,


                                       5
                        MCCOY, et al. v. JOHNSON
                          Decision of the Court

planned environment.” Id. The court therefore ruled that the homeowner
would need to show actual malice to encourage “free and robust
communications regarding an individual’s candidacy to the body which
governs life in the community.” Id. at 215.

¶18           Here, Marci and Melissa were Board members when Leslie
made her post “inquir[ing] as to people’s religion.” Plaintiffs contend on
appeal that Cher “ran for and was on the Board long ago,” but the
complaint offers no specifics as to when she served on the Board.4 All three
Plaintiffs, however, were Board candidates, served on the Board, and
served as Board president at one time or another. As such, they either
voluntarily injected themselves or were drawn into matters of concern to
the Val Vista Lakes community. See Dombey, 150 Ariz. at 480-81 (quoting
Gertz, 418 U.S. at 351); see also Martin, 101 P.3d at 131 (finding that a
community association board member was a public figure because he
“made a voluntary choice to assume a position that, because of its very
nature, there was a high degree of probability that he would be required to
participate in issues of concern to the lot owners of the subdivision”).

¶19           Citing Powell v. Washburn, 211 Ariz. 553 (2006), Plaintiffs
contend they cannot be limited purpose public figures because the Board is
a private association. Powell does not address that question, however, and
other authority suggests that private board members can become limited
purpose public figures. See Agar v. Judy, 151 A.3d 456, 478 (Del. Ch. 2017)
(“When individuals seek to serve as directors of an organization, they meet
the second rationale for public figure status.”); Gulrajaney, 885 A.2d at 504-
05 (rejecting the plaintiff’s argument that his status as a condominium
association board candidate did not make him a limited purpose public
figure because the association was “a private development with a private
governing body”). Plaintiffs cite no relevant authority to the contrary.

¶20            Plaintiffs also contend they did not start the “conversation”
about their religious affiliations. But “[w]hatever requirement there might
be to ‘thrust’ oneself into a public controversy was satisfied by [Plaintiffs’]
voluntary participation in activity calculated to lead to public scrutiny.”
Dombey, 150 Ariz. at 485. “It is no answer to the assertion that one is a public
figure to say, truthfully, that one doesn’t choose to be. It is sufficient, . . .
that [Plaintiffs] voluntarily engaged in a course that was bound to invite
attention and comment.” Rosanova v. Playboy Enters., Inc., 580 F.2d 859, 861

4     The complaint alleges that Melissa, Marci, Cher’s husband Todd,
and others were on the Board “[i]mmediately prior to” and after the
November 2019 election.


                                       6
                        MCCOY, et al. v. JOHNSON
                          Decision of the Court

(5th Cir. 1978) (internal quotations omitted), quoted in Silvester v. Am. Broad.
Co., 839 F.2d 1491, 1496 (11th Cir. 1988), quoted in Martin, 101 P.3d at 131.
Plaintiffs did so here by seeking and holding Board positions, including
that of Board president.

¶21            We also reject Plaintiffs’ argument that the open meeting
provision of the Planned Communities Act means that homeowners’
associations are not governmental entities. See A.R.S. § 33-1804. That
statute’s policy statement, which states in part that “all meetings of a
planned community . . . be conducted openly” and that sufficient notice be
provided so that “members have the ability to speak after discussion of
agenda items,” strongly suggests that Board activities and decisions are
matters of public concern to the Val Vista Lakes community. A.R.S. § 33-
1804(F); see also Smith v. A Pocono Country Place Prop. Owners Ass’n, 686 F.
Supp. 1053, 1058 (M.D. Pa. 1987) (“[W]hile the controversy in question may
not be of national or even state-wide importance, it is a public dispute of
concern to residents of the local community, especially members of the
Association.” (citation omitted)).

¶22            Additionally, we reject Plaintiffs’ argument that the superior
court’s ruling implies that “any person who sits on any elected private
board would be a ‘limited public figure.’” First, other caselaw suggests
persons elected to private boards can, under circumstances not relevant
here, become limited purpose public figures. See Agar, 151 A.3d at 478-79
(citing cases). Second, private business boards differ from HOA boards
because our legislature has extended some First Amendment-type
protections to HOA members that corporate shareholders, for example,
may not enjoy.5 See A.R.S. §§ 33-1804, -1808.

¶23         For these reasons, the heightened scrutiny applicable to
statements made about limited purpose public figures applies in this case,




5      We are not persuaded by Plaintiffs’ citations to Arizona’s Planned
Communities Act to suggest that an HOA is not a “quasi-governmental”
agency. The cited provisions state that an HOA cannot revoke commercial
signage once approved by a governmental entity and cannot regulate
roadways once they are dedicated to a governmental entity. A.R.S. §§ 33-
1815, -1818(A). Neither applies here.



                                       7
                        MCCOY, et al. v. JOHNSON
                          Decision of the Court

including to statements made shortly after the June 2020 recall election in
which Marci and Melissa were removed from the Board.6

III.   The False Light Claim Fails Because Plaintiffs Were Limited Purpose
       Public Figures.

¶24            “[A] plaintiff cannot sue for false light invasion of privacy if
he or she is a public official and the publication relates to performance of his
or her public life or duties.” Godbehere v. Phoenix Newspapers, Inc., 162 Ariz.
335, 343 (1989). Plaintiffs do not challenge the superior court’s conclusion
that the statements alleged in the complaint related to their Board service;
they only contend the court erred in deeming them to be limited purpose
public figures. Because we affirm that determination, we affirm the
dismissal of Plaintiffs’ false light claim against Leslie.

IV.    Plaintiffs’ Defamation Claim Against Leslie Also Fails.

¶25           Plaintiffs also argue the superior court erred in dismissing
their defamation claim against Leslie. We review de novo the court’s ruling.
See Dube v. Likins, 216 Ariz. 406, 419, ¶ 44 (App. 2007).

¶26           “[B]ecause the expense of defending a meritless defamation
case can have a chilling effect on First Amendment rights, the superior court
must act as gatekeeper protecting the right to free speech from
encroachment.” Takieh v. O’Meara, 252 Ariz. 51, 57, ¶ 13 (App. 2021)
(internal quotation marks and citations omitted). So, the court must decide
whether, given all the circumstances, the statements at issue can bear a
defamatory meaning. Sign Here Petitions LLC v. Chavez, 243 Ariz. 99, 105,
¶ 21 (App. 2017) (citations omitted). If the statements cannot convey a
defamatory meaning, the claim is subject to dismissal. BLK III, LLC v.
Skelton, 252 Ariz. 583, 588, ¶ 13 (App. 2022).

¶27             The superior court found that Leslie’s statements were
“statements of opinion” that were “not actionable as defamation.” There is
no blanket First Amendment privilege for opinion statements. See Milkovich
v. Lorain J. Co., 497 U.S. 1, 18-19 (1990). But “a statement is not actionable if

6      Plaintiffs argue the superior court’s decision effectively makes them
full “public figures” and not “limited purpose public figures” because the
court did not specify the duration or scope of its public figure declaration
as to them. We need not directly address this issue because all of the
allegedly defamatory statements in Plaintiffs’ complaint were related to or
were made close in time to either the November 2019 election or the June
2020 recall election.


                                       8
                        MCCOY, et al. v. JOHNSON
                          Decision of the Court

it is composed of ‘loose, figurative, or hyperbolic language’ that cannot
reasonably be interpreted as stating or implying facts ‘susceptible of being
proved true or false.’” Takieh, 252 Ariz. at 57, ¶ 15 (quoting Milkovich, 497
U.S. at 21). The inquiry, therefore, is whether a challenged expression
“would reasonably appear to state or imply assertions of objective fact.” Id.
(quoting Yetman v. English, 168 Ariz. 71, 76 (1991)) (emphasis omitted).

¶28           Furthermore, a public-figure plaintiff claiming defamation
must show not only that a defendant published a false and defamatory
statement about the plaintiff, but did so with actual malice, i.e., with
knowledge the statements were false or with what amounts to conscious
disregard of their falsity. See Dombey, 150 Ariz. at 487; New York Times v.
Sullivan, 376 U.S. 254, 279-80 (1964); Gertz, 418 U.S. at 342.

¶29            Here, the claims and alleged statements pled in Plaintiffs’
complaint are insufficient to meet the high scienter requirement placed on
defamation claims by public figures or officials under Dombey, New York
Times v. Sullivan, and Gertz and to overcome Leslie’s First Amendment right
to publicly discuss the Board elections and any qualifications of those
seeking, holding, or otherwise intertwined in positions of public trust
within the Val Vista Lakes Community Association. Although Arizona is a
notice-pleading state, see Ariz. R. Civ. P. 8(a); Cullen, 218 Ariz. at 419, ¶ 6,
“’conclusory statements are insufficient to state a claim upon which relief
can be granted,’ and ‘legal conclusions, without any supporting factual
allegations,’ fail to satisfy Arizona’s notice pleading standard. This is
especially true in a defamation action . . . .” BLK III, 252 Ariz. at 588-89, ¶¶
15, 17 (affirming the grant of a motion to dismiss and rejecting the plaintiff’s
claim that the defendants’ statements were defamatory because the plaintiff
offered “broad summaries” of the defendants’ alleged statements that
“lack[ed] the requisite specificity to allow the court to determine that they
contained objectively verifiable statements of fact” (quoting Cullen, 218
Ariz. at 419, ¶ 7)). Plaintiffs’ complaint, which largely contains their
characterizations of Leslie’s allegedly defamatory statements and provides
no specificity as to how the actual malice requirement is met, is facially
insufficient.7


7      At oral argument on appeal, Plaintiffs’ counsel conceded they did
not know exactly what statements had been made by the various
defendants and instead relied on “summaries” of what they believed others
were saying about them. Presuming reasonable inquiry and the existence
of a good faith basis for the allegations, see generally Ariz. R. Civ. P. 11(b)-



                                       9
                        MCCOY, et al. v. JOHNSON
                          Decision of the Court

¶30           Moreover, even if Plaintiffs’ summary allegations could be
considered minimally sufficient to satisfy Dombey, New York Times v.
Sullivan, and Gertz—which they are not—Plaintiffs’ claim as to Leslie was
nevertheless properly dismissed.

¶31           Plaintiffs concede on appeal that two of their three allegations
against Leslie are not actionable: (1) that she wrote a social media post that
“inquired as to people’s religion, implying there was something related to
religious belief affecting their actions,” and (2) that she yelled, “Because
you’re a MORMON, that’s why you’re a damn . . . ” at an August 2020
Board meeting while director Snow was responding to a question.

¶32            This leaves one statement—a social media post in which
Leslie allegedly stated that the reason several people were not included in
selection for the Board management committee was because LDS-affiliated
Board members selected LDS-favored applicants, calling those applicants
“LDS hand[-]picked.” The post itself is not in the record. Plaintiffs
therefore bore the burden to “clearly and specifically allege the content and
context of the challenged statements and why and how they were
defamatory.” BLK III, 252 Ariz. at 588-89, ¶ 16; accord Green v. Rogers, 917
N.E.2d 450, 459 (Ill. 2009) (“[T]he substance of the [allegedly defamatory]
statement must be pled with sufficient precision and particularity so as to
permit initial judicial review of its defamatory content.” (citation omitted)).

¶33            The parties’ arguments on appeal—both in their briefs and at
oral argument—show that Plaintiffs did not do so. Leslie contends the post
did not refer to Plaintiffs because she made it after Melissa and Marci were
removed from the Board. Plaintiffs contend, however, that Leslie was
referring to “the Board on which Marci and Melissa served,” arguing that
the other two statements discussed in this section show “that the LDS real
or imagined association of Marci and Melissa was a hot button topic during
and after the election and recall election.” The complaint did not allege
sufficient facts to support such a claim, including failing to show the
statement contained objectively verifiable statements of fact relating to
either Marci or Melissa that could convey a defamatory meaning. The
superior court therefore did not err in dismissing the defamation claim
against Leslie. See BLK III, 252 Ariz. at 589, ¶ 17.




(c), the bare summaries that serve as allegations presented here, even if true,
are not enough to survive a Rule 12(b)(6) motion.


                                      10
                          MCCOY, et al. v. JOHNSON
                            Decision of the Court

V.        Leslie’s Request for Attorneys’ Fees is Denied.

¶34           Leslie requests attorneys’ fees incurred in this appeal but cites
no legal basis for recovery. We therefore deny her request. See ARCAP
21(a)(2). Leslie may recover taxable costs upon compliance with ARCAP
21.

                                CONCLUSION

¶35             We affirm the judgment dismissing Plaintiffs’ claims against
Leslie.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                          11